The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 17, 2015

                                     No. 04-14-00338-CR

                                Benny Cavazos VALVERDE,
                                        Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3980
                          Honorable Melisa Skinner, Judge Presiding

                                        ORDER
       On April 16, 2015, appellant’s retained counsel, Mr. David Schulman, filed an
unopposed “Motion to Abate Briefing Schedule So Clerk’s Record May Be Corrected or
Replaced.” We GRANT the motion.

        We hereby ORDER the Bexar County District Clerk to refile in its entirety an amended
clerk’s record that fully complies with Texas Rule of Appellate Procedure 34.5 no later than May
7, 2015.

        Appellant’s brief was originally due from Mr. Schulman on March 23, 2015. Mr.
Schulman has been granted one extension of time until April 22, 2015. Mr. Schulman is hereby
ORDERED to file appellant’s brief no later than thirty days from the date the amended clerk’s
record is filed. No further extensions of time in which to file the brief will be considered or
granted.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court